Campbell, C. J.,
delivered the opinion of the court.
It is settled that unless the amount in controversy, exclusive of interest, exceeds fifty dollars an appeal does not lie to this court in a case begun before a justice of the peace (Davis v. Holberg, 59 Miss. 362); and it must follow that the damages given by statute as an incident to a recovery in the circuit court against a defendant who is appellant are to be excluded in determining the sufficiency of the amount in controversy to entitle the party to an appeal to this court.

Motion sustained.